DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 36-46, 48-52, and 55-61 are pending.

Claim Objections
Claims 63-69 are objected to because of the following informalities:  The status of Claims 63-69 is indeterminate.  The amendment filed 29 April 2021 lists Claims 62-29 cancelled.  For examination purposes Claims 62-69 are canceled.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 29 April 2021 have been fully considered but they are not persuasive.  Regarding Claim 36, Applicant argues that Chi (US 2016/0048229) as primary reference cannot teach the limitation: 
“removing the carrier substrate by separating the separation layer from the carrier substrate by way of lift-off or peel-off only with a physical force of 1N/25mm or less”
Chi teaches:
[0104] Then, as shown in FIGS. 18D and 18E, the first carrying plate Z1 is removed from the flexible substrate 11.  As shown in FIG. 18D, firstly, the first adhesive layer G1 with the structure thereover is cut off along the inner side of the first adhesive layer G1, i.e. along the cutting line C-C' shown in FIG. 18D.  Then, the first carrying plate Z1 is removed from the flexible substrate 11.  In this case, because the first adhesive layer G1 providing the main adhesive effect is first cut off and then the first carrying plate Z1 the process of removing the first carrying plate Z1 will less affect the flexible substrate 11 and the structure thereon (emphasis added)

[0105] To be noted, some manner is used during the process of removing the first carrying plate Z1 for helping the release.  For example, the first carrying plate Z1 is removed from the flexible substrate 11 by being soaked in a solution, a thermal treatment, a cold treatment, being forced to peel off or their any combination (emphasis added).

Chi teaches the physical removal of the carrier substrate Z1 is performed after the cutting away of the adhesive layer G1 and that the removal of G1 results in reducing, but not eliminating, separation effects on the separation layer 11. 
Chi is [0104] strongly infers that Z1 and 11 remain adhered after the cutting process.  Chi further teaches in [0105] additional steps are required to “help the release”.  One of these helping processes is peel-off.
Chi teaches removing the carrier substrate from the separation layer using peel-off.  Chi does not teach the force required to perform the separation process.; Jeong (US 2015/0210048) teaches peel strengths of 0.016-2.8 N/cm which teaches the claimed peel force after converting cm to 25mm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36-37, 40-44, 46, 49, 52, 56-58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 2016/0048229) in view of Park (WO 2014/129852) and Jeong (US 2015/0210048).  All reference is to Chi unless otherwise indicated.

Regarding Claim 36 (Currently Amended), Chi teaches a method for preparing a film touch sensor, comprising the steps of:
applying [¶0100] a separation layer [fig. 18A @11, flexible substrate] on a carrier substrate [fig. 18A @Z1];
forming [fig. 15 @S5] an electrode pattern layer [fig. 14 @212] comprising a sensing electrode [fig. 1 @2121; ¶0085, “in some embodiments, the first patterned conductive layer 212 includes a plurality of first sensing elements 2121], and a pad electrode [fig. 14 @2151]  on the separation layer; 
applying [fig. 15 @S11] an insulation layer [fig. 14 @215] on the electrode pattern layer [fig. 14 @212];
 forming a pad pattern layer [fig. 14 @213] on the pad electrode [fig. 14 @2151] , wherein 
the pad electrode [fig. 14 @2151]  electrically connects with an external controller [¶0059, “…  The first wire layer 213 is electrically connected with the first sensing elements 2121 so as to transmit the touch signal generated by the first sensing elements 2121 to an outside controller”] through the pad pattern layer [fig. 14 @213];
removing [¶0104] the carrier substrate [fig. 18D @Z1] by separating the separation layer [fig. 18D @11] from the carrier substrate by way of lift-off or the peel-off with a physical force [¶0105, “being forced to peel off”]
Chi does not teach curing the separation layer; bringing the insulation layer into filming; the physical 
force is 1N/25mm or less; the external controller is a circuit board and wherein the pad electrode and the pad pattern layer are disposed at a location where the circuit board is attached 
Park teaches curing [¶72 teaches curing 120] a separation layer [fig. 7 @120]; bringing an insulation layer [fig. 5 @140] into filming [into filming is construed as curing layer 140 so it becomes part of the laminated film sensor taught by ¶63; ¶81 teaches forming the second base layer 140 (construed as the insulation layer) by process used to form first base layer 120 (construed as the separation layer); ¶72-73 teach forming 140 with a liquid curing agent and either UV light or heat];
the external controller is a circuit board [¶116 teaches an external circuit board is mounted on the bottom of fig. 16 @120 and connected to fig. 16 @122 and 142’] and 
a pad electrode [fig. 16 @portion of first electrode 130 overlain by 160] and a pad pattern layer [fig. 16 @160] are disposed at a location where the circuit board is attached [fig. 16 @160 and portion of 130 overlaid by 160 are disposed at fig. 16 @122 which ¶116 teaches is the location an external circuit board is attached]
Before the application was filed it would have been obvious to one of ordinary skill in the art to modify the method taught by Chi to include the method steps of applying a first and second base layers then curing those layers using UV light or heat and forming a pad pattern layer, as taught by Park, in order to simplify the manufacturing process by using the same formation steps for both material layers
Chi in view of Park does not teach the physical force is 1N/25mm or less
Jeong teaches a separation layer [fig. 3b @30] with a physical peel strength of 1N/25mm or less [Table 2 and ¶0088 teach peel strength of 0.016 N/cm for polymide resin cured at 300 C; 0.016 N/cm is equal to 0.04 N/25mm which is less than 1N/25mm]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the separation layer, taught by Jeong, into the method for preparing a film touch sensor, taught by Chi in view of Park in order to reduce the force required to separate the separation layer from the carrier substrate and minimize stress on the separation layer.

Regarding Claim 37 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, which further comprises 
the step of forming a protective layer [fig. 3 @S1 or fig. 4 @211] on the separation layer [fig. 4 @11] after the curing of the separation layer [curing of the separation layer creates the flexible substrate 11; it is inherent that any material formed on the separation layer must be formed after the separation layer is cured], wherein 
the formation of the electrode pattern layer [fig. 4 @212] is carried out on the protective layer [¶0084, “the first patterned conductive layer 212 formed on the first insulating layer 211”].

Regarding Claim 40 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, wherein 
the curing of the separation layer [Park: fig. 5 @120] is carried out by at least one method selected from thermal curing and UV curing [Park: ¶72 teaches curing by UV light].

Regarding Claim 41 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, wherein 
the filming of the insulation layer [Park: fig. 5 @140] is carried out by at least one method selected from thermal curing, UV curing, thermal drying and vacuum drying [Park:  ¶72-73 teach forming 140 into the laminated film structure using a liquid curing agent and either UV light or heat].

Regarding Claim 42 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, which further the step of attaching a base film [fig. 13 @214] to the insulation layer [fig. 13 @214; ¶0079, “layer 214 is formed by printing or coating”].

Regarding Claim 43 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 42, wherein 
the attachment of the base film [fig. 13 @214] is carried out by direct [construed as two materials sticking together as a result of the forming process] adhesion [¶0079, “layer 214 is formed by printing or coating”] between the base film [fig. 13 @214] and the insulation layer [fig. 13 @215].

Regarding Claim 44 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 42, wherein 
the attachment of the base film [Park: fig. 9 @184] is carried out by adhesion between the base film [Park: fig. 9 @184] and the insulation layer [Park: fig. 9 @182] with an adhesive [Park: ¶91 teaches applying fig. 9 @184 on 182 which is a liquid adhesive]
Before the application was filed it would have been obvious to one of ordinary skill in the art to modify the method taught by Chi in view of Park and Jeong to include the steps of adhering a base film to an insulation layer with an adhesive, as further taught by Park, in order to provide adhesion between layers where applying the pressure required to a pressure sensitive adhesive with a film is not desired. 

Claim 46 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, wherein 
the applying of the insulation layer [fig. 13 @215] is carried out by forming the insulation layer to cover only the sensing electrode [fig. 13 @212] so that the pad electrode [fig. 13 @213] is exposed.

Regarding Claim 49 (Currently Amended), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 42, wherein 
the removal of the carrier substrate [Park: ¶0093] is carried out after the attachment of the base film [Park: ¶90; fig. 10 @180; ¶0093 is performed after ¶0090]; and wherein 
the method further comprises the step of attaching a circuit board [Park: fig. 2 @300] to the pad pattern layer [Park: ¶97], after [Park: ¶93 is performed before ¶97] the removal [Park: ¶93].of the carrier substrate  [Park: fig. 11 @110].

Regarding Claim 52 (Currently Amended), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, which further comprises the steps of:
attaching a circuit board [Park: ¶169] to the pad pattern layer [Park; fig. 29 @3160], wherein the removal of the carrier substrate is carried out, after [Park: paragraph numbers reflect order of method ¶79 performed ¶before 93; ¶79 discloses forming the insulation layer 140] the filming [Park: filming is construed as curing layer 140 so it becomes part of the laminated film sensor taught by ¶63; ¶81 teaches forming of the insulation layer.

Regarding Claim 56 (Previously Presented), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, wherein the formation of the electrode pattern layer comprises 
forming a first electrode layer [fig. 15 @S2] with a transparent conductive layer [¶0064, “first patterned conductive layer 212 is nano silver plasma, which has good conductivity, extensibility and high transmittance”], and 
bringing the first electrode layer into patterning [fig. 15 @S2].

Regarding Claim 57 (Previously Presented), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, wherein 
the formation of the electrode pattern layer further comprises forming a bridge electrode [¶0087 discloses creating an electrode bridge 2151 to connect the first wire layer 213 with the first patterned conductive layer 212”].

Regarding Claim 58 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 56, wherein the formation of the electrode pattern layer further comprises 
forming  [fig. 15 @S12] a second electrode layer [fig. 14 @216] with a metal nanowire or a metal [¶0083 discloses 216 is same material as 212 (nano silver)] on the first electrode layer [fig. 14 @212], after the formation of the first electrode layer [fig. 15 teaches S2 is performed before S12].

Regarding Claim 60 (Previously Provided), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36, wherein the formation of the pad pattern layer comprises 
a first step of forming a metallic conductive layer [Park: fig. 6 @132] on the pad electrode [Park: fig. 5 @130 (not covered by 140)], and 
a second step of bringing the metallic conductive layer into patterning [Park: ¶83 discloses forming fig. 7 @ 132 then patterning fig. 7 @132].

Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Jeong, and Han (US 2013/0335344).  All reference is to Chi unless otherwise indicated.

Regarding Claim 45 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 42, wherein
a pressure sensitive adhesive [Chi: ¶002, “the second insulating layer has hot pressing adhesion property”] is an insulating layer [Chi: fig 13 @215]
the attachment of the base film is carried out by adhesion between the base film and the insulating adhesive layer with a pressure-sensitive adhesive
Han teaches attachment of a base film [fig. 5 @300 polarization layer is construed as a base film] is carried out by adhesion [¶0112, “The adhesion layer 290 may combine the polarization plate 300 with the touch sensing structure 200”] between the base film [fig. 5 @300} and an insulating adhesive layer [fig. 5 @290] with a pressure-sensitive adhesive [¶0011, “the adhesion layer may further include a pressure sensitive adhesive”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to modify the method taught by Chi in view of Park and Jeong to include the steps of adhering a base film to an insulation layer with an pressure-sensitive adhesive, as taught by Han, in order to provide adhesion between layers where adhering the layers together by pressing was desired, such as fixing the layer alignment by a pressing that also created adherence.

Claim 61 is ejected under 35 U.S.C. 103 as being unpatentable over Park in view of Inoue (US RE38,466), and Jeong.

Regarding Claim 61 (Currently Amended), Park teaches a method for preparing a film touch sensor, comprising the steps of:
forming [¶68] a separation layer [fig. 4 @120] on a carrier substrate [fig. 4 @110]
forming [¶75] an electrode pattern layer [fig. 5 @130] comprising a sensing electrode [construed as portion of 130 covered by 140 in fig. 5 top view] and a pad electrode [construed as the portion of fig. 5 @130 not covered by 140 in fig. 5 top view] on the separation layer [fig. 4 @120];
forming [¶79] an insulation layer [fig. 5 @140; ¶73 teaches base layer 140 is comprised of a plastic film; fig. 6 @140 is sole material between conductive layers fig. 6 @130 and 150; base layer 140 is also construed as an insulation layer]  on the electrode pattern layer [fig. 5 @130]; 
not forming [¶79-¶80] a part of the insulation layer [fig. 5 @140], the part not formed, on [fig. 5 illustrates the claimed structure] the pad electrode [construed as the portion of fig. 5 @130 not covered by 140 in fig. 5 top view]; 
forming a pad pattern layer [construed as fig. 7 @132 and 160] on a pad electrode [¶80; fig. 5 @130; construed as portion of 130 that extends beyond insulation layer 140],
attaching [¶90-¶91] a base film [fig. 9 @182] to the insulation layer [fig. 9 @140], and 
removing the carrier substrate [figs. 4 and 11 @110] by separating the separation layer [figs. 4 and 11 @120] from the carrier substrate with a physical force [fig. 11 teaches bending the carrier substrate by application of a physical force]; wherein
the pad electrode [¶108 teaches equivalent part numbers used in different figures; fig. 16 @portion of first electrode 130 overlain by 160] electrically connects with a circuit board [¶116 teaches an external circuit board is mounted on the bottom  through the pad pattern layer [construed as fig. 7 @132 and 160]; and wherein
the pad electrode [fig. 16 @portion of first electrode 130 overlain by 160] and the pad pattern layer [fig. 16 @160] are disposed at a location where the circuit board is attached [fig. 16 @160 and portion of 130 overlaid by 160 are disposed at fig. 16 @122 which ¶116 teaches is the location an external circuit board is attached]
Park does not teach removing a part of the insulation layer
Inoue teaches removing a part [construed as the area illustrated by fig. 23 @1640] of the insulation layer [fig. 22 @1600] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a method step of removing a portion of an insulation layer, as taught by Inoue, into the method taught by Park, so the insulation layer, as a single homogenous layer is properly cured and removing the risk of improper curing where the insulation is withheld
Park in view of Inoue does not teach the physical force is a value of 1N/25mm or less applied by way of lift-off or peel-off only
Jeong teaches a separation layer [fig. 3b @30] with a physical peel strength of 1N/25mm or less [Table 2 and ¶0088 teach peel strength of 0.016 N/cm for polymide resin cured at 300 C; 0.016 N/cm is equal to 0.04 N/25mm which is less than 1N/25mm]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the separation layer, taught by Jeong, into the method for preparing a film touch sensor, taught by Park in view of Inoue in order to reduce the .

Claims 38, 39, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Jeong, and Inoue.  All reference is to Chi unless otherwise indicated.

Regarding Claim 38 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 37  
Chi in view of Park and Jeong does not teach the step of removing a part of the protective layer corresponding to a region that the pad electrode is formed so that the separation layer is exposed, after the formation of the protective layer
Inoue teaches the step of removing a part of a protective layer [fig. 22 @1500] corresponding to a region that a pad electrode is formed [fig. 24 @1404] so that the separation layer [fig. 23 @3100] is exposed, after formation of the protective layer [fig. 22 @1500 illustrates formation of 1500, fig. 23 @1500 illustrates subsequent removal of a portion of 1500] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a method step of removing the insulation and protective layer covering a connection area to a circuit board then attaching the circuit board, as taught by Inoue, into the method taught by Chi in view of Park and Jeong, in order to simplify the manufacturing process by applying the desired layer using the process best suited for applying and then selectively removing the layer using the process best suited 

Regarding Claim 39 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36
Chi in view of Park and Jeong does not teach the step of removing a part of the insulation layer that connects with a circuit board after the filming of the insulation layer [Park: filming is construed as curing layer 140 so it becomes part of the laminated film sensor taught by ¶63; ¶81 teaches forming the second base layer 140 (construed as the insulation layer) by process used to form first base layer 120 (construed as the separation layer); ¶72-73 teach forming 140 with a liquid curing agent and either UV light or heat ]
Inoue teaches the step of removing a part [the part is defined by fig. 27 @P1] of the insulation layer [fig. 27 @1600] that connects with a circuit board fig. 20 illustrates area P1 connected to circuit board 4300] after the filming [construed as after formation] of the insulation layer [fig. 22 @1600 illustrates extent of insulation layer after the final step of applying].

Regarding Claim 50 (Previously Provided), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 36 
Chi in view of Park and Jeong does not teach the step of attaching a circuit board to the pad electrode or the pad pattern layer, after the filming of the insulation layer [construed as after formation of the insulation layer]
attaching a circuit board [fig. 20 @4300] to the pad pattern layer [fig. 20 @4100 via 4200 and 4104], after [fig. 20 @P1 is formed after removing portion of fig. 20 @1600 and the insulation removal is performed after the insulation layer is applied] the filming of the insulation layer [Park: filming is construed as curing layer 140 so it becomes part of the laminated film sensor taught by ¶63; ¶81 teaches forming the second base layer 140 (construed as the insulation layer) by process used to form first base layer 120 (construed as the separation layer); ¶72-73 teach forming 140 with a liquid curing agent and either UV light or heat, therefore after filming is construed as after forming].

Claims 48 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Jeong, and Doyle (US 2016/0291641).  All reference is to Chi unless otherwise indicated.

Regarding Claim 48 (Currently Amended), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 42, which further comprises the step of
attaching a circuit board [Park: ¶169] to the pad pattern layer [Park; fig. 29 @3160], after [Park: the paragraph numbers reflect the order of manufacture] the attachment of a base film [Park: ¶164; fig. 29 @3180]
Chi in view of Park and Jeong does not teach the removal of the carrier substrate is carried out after the attachment of the circuit board 
 removing [fig. 10D] a carrier substrate [fig. 10A @1004] by separating a separation layer [fig. 10A @1002] from the carrier substrate, after [¶0057 teaches completing the fig. 10D assembly then removing carrier substrate to allow the entire device to flex] the attachment of the circuit board [fig. 10D @1014]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the methods steps to remove a temporary substrate after attaching a circuit board, as taught by Doyle, into the method taught by Chi in view of Park and Jeong, to provide additional stiffening support to the flexible substrate while the circuit board is attached.

Regarding Claim 51 (Currently Amended), Chi in view of Park, Jeong, and Inoue teaches the method for preparing a film touch sensor according to Claim 50, which further comprises the step of:
attaching [Chi: ¶0089, “forming the second insulating layer 215, the second patterned conductive layer 216 and the second wire layer 217 before the step S7 for forming the protection layer 214] a base film [Chi: fig. 13 @214] to the insulation layer [Chi: fig. 13 @215]
Chi in view of Park, Jeong, and Inoue does not teach wherein the removing of the carrier substrate is carried out after the attachment of the circuit board
Doyle teaches removing [fig. 10D] a carrier substrate [fig. 10A @1004] is carried out after [¶0057 teaches completing the fig. 10D assembly then removing carrier substrate to allow the entire device to flex] attachment of a circuit board [fig. 10D @1014]


Regarding Claim 55 (Previously Presented), Chi in view of Park, Jeong, and Doyle teaches the method for preparing a film touch sensor according to Claim 48, wherein the removal of the carrier substrate [Jeong: fig. 3b @10] is carried out by separating the separation layer [fig. 3b @30] from the carrier substrate with a force of 0.1 N/25 mm [0.4N/cm] or less [Table 2 and ¶0088 disclose peel strength of 0.016 N/cm for polymide resin cured at 300º C].

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Jeong, and Inoue (US 2002/0043889) hereinafter Inoue ‘889.  All reference is to Chi unless otherwise indicated.

Regarding Claim 59 (Original), Chi in view of Park and Jeong teaches the method for preparing a film touch sensor according to Claim 58, wherein
Chi in view of Park and Jeong does not teach the first electrode layer and the second electrode layer are simultaneously subject to patterning
Inoue ‘889 teaches a first electrode layer [fig. 2E @21] and second electrode layer [fig. 2E @22] are simultaneously subject to patterning [¶0015, “simultaneously 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps of patterning a first and second electrode layer simultaneously, as taught by Inoue ‘889, into the method taught by Chi in view of Park and Jeong, by simultaneously removing the unnecessary portions of the first and second electrode layers along with the resist pattern.  The foregoing lift-off procedure allows the first and second electrode layers to be patterned more effectively than the conventional patterning which uses a plurality of etching techniques (Inoue ‘889: ¶0016).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694      


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694